Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Change of Examiner
The examiner assigned to the application has changed from Thaian Ton to Emily Cordas. 

Continuation of 12 of PTO-303
Response to Applicant’s remarks

With respect to the rejections under 35 U.S.C. § 103, Applicant argues that Aboody teaches away from intracarotid artery injection as a route of therapeutic administration of stem cells and disagrees that Aboody teaches a clinically relevant mouse model that uses intracarotid artery injection to administer stem cells (Remarks pg. 4 last para.).  Applicant further argues that none of the cited references actually demonstrate or teach the therapeutic efficacy when stem cells are administered via the carotid artery (Remarks pg. 5 para. 2).  Specifically, Applicant argues that Aboody teaches two treatments, “stem cell-tracking studies” where stem cells were administered and there was no effect on the viability of the multifocal metastases; and “the therapeutic paradigm” where the stem cells were administered systemically with 5-FC prodrug (Remarks pg. 5 para. 2).  Applicant argues that from the disclosure of Aboody, the investigators did not view intracarotid administration as clinically relevant, since they do not teach administering the 5-FC prodrug with the stem cells via the intracarotid 
Applicant argues that neither Aboody or Joo teach the killing, inactivation, or inhibition of brain metastases using stem cells administered by that route for clinical treatment, since Joo expressly say that stem cell cannot be administered by that route for clinical treatment and Aboody only demonstrates killing of brain metastases using stem cells administered via intracranial injection with 5-FC prodrug (Remarks pg. 5 last para.).  However, these arguments were not found to be persuasive, since Aboody clearly demonstrates that stem cells delivered by intracarotid artery injection co-localize  in vivo therapeutic effects on brain metastasis when the cells were injected via the carotid artery (pg. 571-572 bridging para. and Fig. 4).  It is also noted that even though, Joo seems to state the delivery method of injecting NSCs (neural stem cells) into the carotid artery cannot be used in the clinic (pg. 570 Col. 2 para. 2), Joo does not provide explanation or evidence as to why this is the case.  In fact, Joo seems to contradict this point by providing evidence that stem cells injected into the carotid artery have significant in vivo therapeutic effects on brain metastasis (pg. 571-572 bridging para. and Fig. 4).  
Applicant argues that the cited art does teach the same guidance as art regarding administration of NSCs to a clinically relevant model as the instant specification and does not teaches the administration of stem cells via the intracarotid artery route for the killing, inactivation or inhibition of multifocal metastases brain (Remarks pg. 6 para. 1).  This argument was not found to be persuasive, and it is maintained that the combined teachings of Shah, Eichler and Aboody teach or make obvious the claimed method when taken together.  Shah teaches treating cancer including lung cancer, breast cancer, melanoma and brain using “multifunctional receptor targeted cancer therapeutics” (MRTCTs) delivered by stem cells (0166) and Eichler teaches that the majority of brain metastases originate from primary cancers such as lung cancer, breast cancer and melanoma (pg. 1, Introduction; pg. 9, HER2-amplified breast cancer, Melanoma) and Aboody demonstrates stems cells deliver via carotid artery co-localize with multiple brain metastases (Fig. 3A).  Therefore, it is maintained, given that Shah and Eichler teach that breast cancer and melanoma results in brain metastases, and teach using NSCs to treat breast cancer, melanoma, and brain tumors, and Aboody teaches that NSCs preferentially migrate to melanoma brain metastases, one of skill in the art would reasonably want to treat a patient with brain metastases resulting from breast cancer or melanoma with carotid injected NSCs.
Applicant argues that the art of record does not establish a reasonable expectation of success that the modification of the prior art would function as set out in the claims and therefore, does not support a conclusion of obviousness (Remarks pg. 6 para. 3).  Specifically, Applicant argues that intracaroitid artery injection is an established procedure in human therapy for the treatment of ischemic stroke and cerebral aneurysm as demonstrated in Nogueira (Exhibit A) and that Kitamura (Exhibit B, a post-filing, peer-reviewed publication) demonstrates clear antitumor efficacy of intracarotid artery-injected neuronal stem cells expressing a binding agent specific for a tumor-associated cell-surface protein (Remarks pg. 6 last para.).  These arguments were not found to be persuasive, since the reported teachings of Nogueira that intracarotid artery injection was an established method for delivering therapies to the brain support the notion of one of ordinary skill in the art would have a reasonable expectation of success in modifying the method taught by the combined teachings of Shah and Eichler to inject the stem cell composition via the carotid artery.  Furthermore it is noted that Shah teaches that MRTCTs described can be administered by any 
Applicants argues that Rath does not remedy the deficiencies of Eichler and Aboody (Remarks pg. 7 para. 3).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Eichler and Aboody were not found to be persuasive as explained above.  
Applicants provide no arguments or terminal disclaimer to overcome the obviousness-type double patenting rejection.  The rejection is maintained.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632